DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/8/2022 has been entered. Claims 16-42 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/21/2021.
The specification was received on 3/8/2022. This specification is acceptable.
The drawings were received on 3/8/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 30 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmer (WO 2015185664 A1).
Regarding claim 16, Helmer teaches an injector device 1 (figure 1) comprising: 
a housing 4 for receiving a medicament cartridge 2; 

a first sleeve 7 slidable along a longitudinal axis “L” of the housing 4 from a first position (position shown in figure 1), in which the first sleeve 7 conceals the needle 6, to a second position (position shown in figure 3), in which the needle 6 is exposed from an end of the first sleeve 7, 
wherein the first sleeve 7 is configured to engage (engaged via elements 7.2 and 5.2) the needle unit 5, 6 so that, during use, movement of the first sleeve 7 from the first position (position shown in figure 1) to the second position (position shown in figure 3) moves the needle unit 5, 6 from a primary position (position shown in figure 1) to a secondary position (position shown in figure 3), and 
wherein, in the secondary position (position shown in figure 3), the needle unit 5, 6 is located over an end (end of element 2 where element 6 gets inserted into element 2) of the medicament cartridge 2 when the medicament cartridge 2 is received in the injector device 1; and 
a second sleeve 8 arranged to move telescopically with respect to the first sleeve 7 (see figures 1-3 where elements 7 and 8 are moving relative to each other telescopically), the first sleeve 7 extending from the second sleeve 8 when the first sleeve 7 is in the first position (position shown in figure 1).

Regarding claim 17, Helmer teaches wherein as the first sleeve 7 is moved from the first position (position shown in figure 1) to the second position (position shown in figure 3) the first sleeve 7 is disengaged (elements 5.2 and 7.2 gets disconnected) from the needle unit 5, 6, thereby allowing the first sleeve 7 to move independently of the needle unit 5, 6 (see figures 2 and 3 where element 7 is configured to move independently from element 5).

Regarding claim 18, Helmer teaches wherein the first sleeve 7 and the second sleeve 8 are arranged such that, during use, when the first sleeve 7 is displaced along the longitudinal axis “L” and when the end of the first sleeve 7 is flush with an end (figure 3 where an end of elements 7 and 8 are flush together) of the second sleeve 8, the needle unit 5, 6 engages the cartridge 2.

Regarding claim 19, Helmer teaches wherein throughout a range of movement of the first sleeve 7 from the first position (position shown in figure 1) to a position in which the needle unit 5, 6 engages the cartridge 2, the needle 6 is concealed (see position shown in figure 2).

Regarding claim 20, Helmer teaches wherein throughout the range of movement of the first sleeve 7 from the position (position shown in figure 2) in which the needle unit 5, 6 engages the cartridge 2 to the second position (position shown in figure 3), the second sleeve 8 moves simultaneously (elements 7 and 8 moving relative to each other can be considered as element 8 simultaneously moving with the first sleeve 7 but in opposite directions) with the first sleeve 7 to expose the needle 6.

Regarding claim 30, Helmer teaches further comprising the medicament cartridge 2.

Regarding claim 40, Helmer teaches wherein the first sleeve 7 is configured to move relative (see how element 7 moves relative to elements 5, 6 from figure 2 to figure 3) to the needle unit (integrated structure formed by elements 5 and 6) as the first sleeve 7 moves to the second position (position shown in figure 3).

Regarding claim 41, Helmer teaches wherein the first sleeve 7 extends past a distal end 6.1 of the needle 6 when in the first position (position shown in figure 1).

Regarding claim 42, Helmer teaches wherein the first sleeve 7 is configured to be pressed against an injection site (page 8, line 33, page 9, line 2, page 9, lines 26-30) to be moved from the first position (position shown in figure 1) to the second position (position shown in figure 3).

Claim(s) 16, 21-23 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (WO 2015/150578 A1).
Regarding claim 16, Hansen teaches an injector device 100 (figure 1a) comprising: 
a housing 200, 220 for receiving a medicament cartridge 600; 
a needle unit (see “NU” in figure 1a below) comprising a needle 520; 
a first sleeve (see “FS” in figure 1a below) slidable along a longitudinal axis (axis parallel to element 360) of the housing 200, 220 from a first position (position shown in figures 1a, 1b), in which the first sleeve (see “FS” in figure 1a below) conceals (element “FS” in figure 1a below conceals element 520 at element 521) the needle 521, to a second position (position shown in figure 2a, 2b), in which the needle 520 is exposed from an end (an end of element “FS” in figure 1a below where element 511 is present) of the first sleeve (see “FS” in figure 1a below), 
wherein the first sleeve (see “FS” in figure 1a below) is configured to engage (element “FS” in figure 1a below is part of element 500 therefore, element “FS” in figure 1a below can be considered engaged due to being made from single piece or in connection via connecting means) the needle unit (see “NU” in figure 1a below) so that, 
wherein, in the secondary position (position shown in figures 2a, 2b), the needle unit (see “NU” in figure 1a below) is located over an end (end of element 600 where element 521 is received) of the medicament cartridge 600 when the medicament cartridge 600 is received in the injector device 100; and 
a second sleeve 350 arranged to move telescopically (element 350 moves at least over a portion of “FS” in figure 1a below in a telescopic manner) with respect to the first sleeve (see “FS” in figure 1a below), the first sleeve (see “FS” in figure 1a below) extending from the second sleeve 350 when the first sleeve (see “FS” in figure 1a below) is in the first position (position shown in figures 1a, 1b).


    PNG
    media_image1.png
    858
    396
    media_image1.png
    Greyscale


Regarding claim 21, Hansen teaches wherein a spring 340 is provided to resist movement (page 11, lines 18-19, 28-30) of the second sleeve 350.



Regarding claim 23, Hansen teaches wherein either the first sleeve (see “FS” in figure 1a above) or the second sleeve 350 are configured to trigger the plunger 400 during displacement along the longitudinal axis (page 16, lines 4-10, page 16, line 18-page 17, line 31, entire sequence of drug delivery occurs due to movement of element 350).

Regarding claim 36, Hansen teaches wherein the housing 200, 220 is an outer housing (elements 200, 220 are located outermost) of the injector device 100.

Regarding claim 37, Hansen teaches wherein the first sleeve (see “FS” in figure 1a above) extends into the housing 200, 220.

Regarding claim 38, Hansen teaches wherein the injector device 100 further comprises a cap (page 9, lines 16-20, “protective cap”) configured to connect to the housing 200, 220.

Regarding claim 39, Hansen teaches wherein the injector device further comprises a cartridge holder 501 (page 11, lines 4-6) configured to receive the medicament cartridge 600.

Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 24-29 were previously indicated allowable in the office action mailed on 3/8/2022.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
Applicant argues on page 13, lines 1-9 that Helmer is silent regarding the limitation “the needle unit is located over an end … of the medicament cartridge when the medicament cartridge is received in the injection device” because Helmer’s element 4 cannot correspond to the claimed “housing”. Applicant further argues that element 4 of Helmer is contained within the element 5, the element 7 and the element 8. Applicant further argues that in view of the current specification and Helmer’s description, one of ordinary skill in the art would not have understood element 4 to be “housing” as recited in claim 16. Examiner respectfully disagrees. Claim 16 do not recite any structure of the housing or that the housing encompasses all the components of the injection device or being the outermost structure. Under a broadest reasonable interpretation, the words of the claim must be given their “plain meaning” unless such meaning is inconsistent with the specification (MPEP 2111.01(I)). The applicant’s original disclosure do not provide any special definition of the housing and therefore, under “plain meaning”, therefore, “housing” can be reasonably broadly construed as being any structure that contains/encompasses something wherein element 4 of Helmer is a structure that contains element 2 of Helmer. Additionally, it is improper to import claim limitations from the specification (MPEP 2111.01(II)). Therefore, interpreting the claimed “housing” as 

Applicant further argues on page 13, lines 10-16 that Helmer’s inner needle sleeve 5 is not “located over an end of the medicament cartridge” instead element 4 is located over an end of the end of the cartridge 2. Examiner respectfully disagrees. Claim do not require that in order for inner needle sleeve to be located over an end of the medicament cartridge, no other structures should exist between the inner needle sleeve and an end of the cartridge. Therefore, similar to element 4, element 5 can also be reasonably broadly construed as being located over an end of the cartridge. 

Applicant further argues on page 14, line 6-page 15, line 2 that Hansen does not describe a position of a first sleeve in which the first sleeve conceals a needle. Examiner respectfully disagrees. Claim do not require a first sleeve to be concealing a needle completely (i.e. both ends of the needle including the needle). Therefore, under a broadest reasonable interpretation, one of ordinary skill in the art would construe that since element “FS” in figure 1a above conceals the needle 520 at element 521, the first sleeve can be construed as being concealing a needle as required by the claim.

Applicant further argues on page 15, lines 3-7 that Hansen discloses a first sleeve extending from the second sleeve when the first sleeve is in the first position. Examiner respectfully disagrees. The claim do not recite the direction in which the first sleeve extends from the second sleeve when the first sleeve is in the first position. Therefore, under broadest reasonable interpretation, the first sleeve could be construed as being extending from the second sleeve if the first sleeve is extending distally .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783